On the Court’s own motion, appeal, insofar as taken from that portion of the Appellate Division order that dismissed the appeal from the September 2009 Supreme Court order, dismissed, without costs, upon the ground that no substantial constitutional question is directly involved; appeal otherwise dismissed, without costs, upon the ground that the remaining portion of the order appealed from does not finally determine the action within the meaning of the Constitution. Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that dismissed the appeal from the September 2009 Supreme Court order, denied; motion for leave to appeal otherwise dismissed upon the ground that the remaining portion of the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.